The opinion of the Court was delivered by
Duncan J.
The evident and sole intention of the Legislature in conferring the power of entering a judgment on the judgment bond without the intervention of an attorney was, to exempt the obligor from the payment of costs to an attorney. This Act was passed on 24th February, 1806. It provided that the Prothonotary of any Court of record, on the application of the original holder, or his assignee of a note, bond, or other instrument on which judgment is confessed, or containing a wariant for any attorney, to confess a judgment, shall enter judgment against the person or persons who executed the same, for the amount which from the face of the instrument appears to be due, without the agency of any attorney, or declaration filed, particularly entering cSn his docket, the *308date and time of the writing, which shall have the same force and effect, as if a declaration had been filed, and judgment had been confessed by an attorney, or given in open Court in term time.
The Court decided this issue in favour of the plaintiff below, and gave judgment that he had such record as he had made profert of. No set form of words is prescribed, in which the Prothonotary shall enter judgment, as it is to be desired there had been, both for the sake of uniformity and precision. There being no literal form directed, and no precedent to guide the Prothonotaries in the exercise of this new duty, each has adopted his own mode; they are as various as their faces, and many of them scarcely present a feature to inform a purchaser or designate a judgment; but here is a substantial entry of a judgment bond, containing all that is necessary to give information. It is entered on the docket in the form of an action, as a judgment bond, the names of the parties, the amount due, the date and time of the writing. It states the entry of a judgment bond, and seal of the defendant; the judgment bond is filed of record, entered the 17th May, 1815. What is entered ? a judgment on the judgment bond filed. No man could be deceived by this mode of entry, for however inartificial it may be, however defective in the technical words of a judgment, none who called for information could'be led into error; the docket entry gave full information. It might have been more formal, but still it is the entry of a judgment entered by the Prothonotary, who was authorised to make the entry. The judgment of the Court of Common Pleas is affirmed.
Judgment affirmed,